DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 05/12/2022. Claims 1-13 are pending.
Response to Arguments
Applicant’s arguments, see Remarks page 6, filed 05/12/2022, with respect to the objection of claim 11 has been fully considered and are persuasive.  The objection of claim 11 has been withdrawn.
Applicant’s arguments, see Remarks page 6, filed 05/12/2022, with respect to claims 2 and 6-13 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 2 and 6-13 have been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A system comprising: a high side heat exchanger… a flash tank… a first load… a second load… a first compressor; a second compressor configured to compress the refrigerant from the second load and the first compressor; and a thermal storage tank configured, when a power outage is determined to be occurring, to: receive the flash gas from the flash tank; and remove heat from the flash gas; wherein, the thermal storage tank is further configured, when the power outage is determined not to be occurring, to: direct the refrigerant to the first compressor, the first compressor configured to compress the refrigerant from the thermal storage tank" recited in claim 1; “A method comprising:… compressing the refrigerant from a thermal storage tank using a first compressor; compressing the refrigerant from the second load and the first compressor using a second compressor… storing the refrigerant from the high side heat exchanger in the flash tank; discharging the flash gas from the flash tank; removing heat from the flash gas using a thermal storage tank when a power outage is determined to be occurring; and directing the refrigerant from the thermal storage tank to the first compressor when the power outage is determined not to be occurring” recited in claim 6; “A system comprising: a flash tank… a first load… a second load… a first compressor… a second compressor… a thermal storage tank configured, when a power outage is determined to be occurring, to: receive a flash gas from the flash tank; and remove heat from the flash gas; wherein the thermal storage tank is configured, when the power outage is determined not to be occurring, to: direct the refrigerant to the first compressor, the first compressor further configured to compress the refrigerant from the thermal storage tank” recited in claim 10.
 The closest prior art of record (Christensen—US PG Pub. 2013/0298593) discloses a system and method with many of the limitations claimed, but not including the combination of technical features in the arrangement as claimed above. Although it is well known to provide auxiliary cooling of the flash gas during power outages (DelVentura et al.—US PG Pub. 2016/0178244), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the system and method including at least the flash tank and thermal storage tank in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1, 6 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/           Primary Examiner, Art Unit 3763